Citation Nr: 1513344	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-29 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss prior to January 22, 2010.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case has since been returned to the RO in Detroit, Michigan.

In the December 2007 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective December 26, 2006.  The Veteran appeals for a higher initial evaluation.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 videoconference hearing.  A transcript of this hearing is in the Veterans Benefit Management System (VBMS) paperless claims file associated with the Veteran's appeal.

During the pendency of the appeal, the RO issued an April 2010 rating decision granting an increased evaluation of 30 percent for bilateral hearing loss effective January 22, 2010, the date of his VA examination.  The Veteran indicated, at his January 2015 Board hearing, that he only wanted to appeal his noncompensable evaluation prior to January 22, 2010.  Moreover, he indicated that he would be satisfied with a 30 percent evaluation.  As such, the issue has been recharacterized as reflected on the title page.

In addition to the paper claims file, there are Virtual VA and VBMS paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.



FINDING OF FACT

Prior to January 22, 2010, it can be factually ascertained that the Veteran's bilateral hearing loss had increased in severity as of December 26, 2006, but no earlier.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, prior to January 22, 2010, the criteria for a 30 percent evaluation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the highest evaluation requested or warranted under the law, for the Veteran's bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran currently has a noncompensable evaluation for his bilateral hearing loss prior to January 22, 2010 under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As of January 22, 2010, the Veteran has a 30 percent evaluation for his bilateral hearing loss.  The evaluation for this period is not on appeal.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id. Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz , and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Veteran contends that he is entitled to a compensable evaluation prior to January 22, 2010.  He argues that his current 30 percent evaluation for his bilateral hearing loss, which was assigned based on the results of a January 2010 VA audiological examination, reflects the same level of hearing loss he has experienced since at least 2006.  He said he retired from his job as an auto mechanic in February 2010.  He explained that he has worn hearing aids for 15 years.  Despite constantly wearing his hearing aids at work, the Veteran said he had difficulty performing his emissions testing work adequately; he was unable to follow instructions, because he could not hear all of the words.  He had to rely on his co-workers to assist with the diagnosis of noises (e.g., exhaust leak, vacuum leak, or intake engine).  He also testified that at home, he had problems hearing the television and alarms that warned him of water in the basement.  He was also worried about missing noises that indicated an intruder or similar sounds.  See January 2015 Board hearing transcript.  

The Veteran underwent a VA audiological examination in November 2007.  The results of puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 50, 70, 80, and 85 dB, respectively, for an average over the four frequencies interest of 71.25 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 40, 65, 60, and 65, respectively, for an average over the four frequencies of interest of 57.5 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 92 percent in the right ear and 92 percent in the left ear.  As the Veteran's hearing loss in both the right and left ear at the frequency of 1000 Hz is less than 55 dB, the Veteran does not qualify for an analysis of his hearing loss under 38 C.F.R. § 4.86 for exceptional hearing loss.  

Applying the results of the November 2007 measurements to Table VII of 38 C.F.R. § 4.85 results in the assignment of a noncompensable rating for the right ear and the left ear.  

Nevertheless, the Board finds that the evidence demonstrates that the Veteran's bilateral hearing loss, which is currently evaluated as 30 percent disabling as of January 22, 2010, actually increased in severity as early as 2006.  The findings of his January 2010 VA audiological examination established that his bilateral hearing loss warranted a 30 percent evaluation.  (The puretone thresholds revealed an average of 76.25 in the right ear and 73.75 in the left ear; Maryland CNC word list speech recognition scores were 76 percent in the right ear and 80 percent in the left ear).  At his January 2015 Board hearing, the Veteran testified that his level of bilateral hearing loss has remained consistent since 2006.  

In a recent decision, the Court of Appeals for Veterans Claims held in Swain v. McDonald, No. 14-0947, 2015 WL 106664 (Vet. App. Jan. 8, 2015), that 38 C.F.R. § 4.85 did not govern effective dates and that the effective date for an increased rating for hearing loss is the date on which the increase in hearing loss can be ascertained.  For effective dates to be governed by criteria other than 38 C.F.R. § 3.400 (2014), such must be specifically noted by statute or regulation.  Id. at 5.  In this case, the Board finds that the Veteran's testimony is credible as to the duration and severity of his bilateral hearing loss.  Moreover, the Board finds the speech discrimination scores in the January 2010 examination most accurately reflect the Veteran's hearing during the entire period on appeal.  Consequently, the Board finds that the earliest date on which the increase in the Veteran's bilateral hearing loss can be ascertained to have occurred is the date of the Veteran's increased rating claim filed on December 26, 2006, but no earlier.  There is no evidence of record from which an earlier date can be factually ascertained by the Board.  

As such, resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to a 30 percent evaluation prior to January 22, 2010.  



ORDER

Entitlement to a 30 percent evaluation for bilateral hearing loss prior to January 22, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


